Exhibit 10.91

RECORDING REQUESTED BY

    Northwestern Mutual Life

When Recorded Mail to:

The Northwestern Mutual Life

Insurance Company

Sandra T. Clark - Room N16WC

720 E. Wisconsin Avenue

Milwaukee, WI 53202

Loan No. 338314

DEED OF TRUST and SECURITY AGREEMENT

 

1



--------------------------------------------------------------------------------

California

Loan No. 338314

RECORDING REQUESTED BY

________________________

WHEN RECORDED MAIL TO

The Northwestern Mutual Life Ins. Co.

720 East Wisconsin Avenue - Rm N16WC

Milwaukee, WI 53202

Attn: Sandra T. Clark

SPACE ABOVE THIS LINE FOR RECORDER’S USE

DEED OF TRUST and SECURITY AGREEMENT

THIS DEED OF TRUST and SECURITY AGREEMENT is made as of the 26th day of January,
2010 between KILROY REALTY, L.P., a Delaware limited partnership, whose mailing
address is 12200 W. Olympic Boulevard, Suite 200, Los Angeles, CA 90064, herein
(said Grantor/Trustor, whether one or more in number) called “Grantor”, and THE
NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation, whose
mailing address is 720 E. Wisconsin Avenue, Milwaukee, WI 53202, herein called
“Trustee”, and THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation, whose mailing address is 720 E. Wisconsin Avenue, Milwaukee, WI
53202, herein called “Beneficiary”:

WITNESSETH, That Grantor, in consideration of the indebtedness herein mentioned,
does hereby irrevocably bargain, sell, grant, transfer, assign and convey unto
Trustee, in trust, with power of sale and right of entry and possession, the
following property (herein referred to as the “Property”):

 

  A. The land in the City of San Diego, County of San Diego, State of
California, described in Exhibits “A-1” through “A-3” attached hereto and
incorporated herein (the “San Diego Land”);

 

  B. The land in the City of El Segundo, County of Los Angeles, State of
California, described in Exhibit “A-4” attached hereto and incorporated herein
(the “El Segundo Land”);

 

       the San Diego Land and the El Segundo Land are hereinafter referred to
collectively as the “Land”;

 

2



--------------------------------------------------------------------------------

  C. All easements, appurtenances, tenements and hereditaments belonging to or
benefiting the Land, including but not limited to all waters, water rights,
water courses, all ways, trees, rights, liberties and privileges;

 

  D. All improvements to the Land, including, but not limited to, all buildings,
structures and improvements now existing or hereafter erected on the Land; all
fixtures and equipment of every description belonging to Grantor which are or
may be placed or used upon the Land or attached to the buildings, structures or
improvements, including, but not limited to, all engines, boilers, elevators and
machinery, all heating apparatus, electrical equipment, air-conditioning and
ventilating equipment, water and gas fixtures, and all furniture and easily
removable equipment; all of which, to the extent permitted by applicable law,
shall be deemed an accession to the freehold and a part of the realty as between
the parties hereto; and

 

  E. Grantor’s interest in all articles of personal property of every kind and
nature whatsoever, including, but not limited to all carpeting, draperies,
easily removable equipment and fixtures, furniture, dehumidification equipment,
etc., now or hereafter located upon the Land or in or on the buildings and
improvements and now owned or hereafter acquired by Grantor.

Except in the ordinary course of business, Grantor agrees not to sell, transfer,
assign or remove anything described in C, D and E above now or hereafter located
on the Land without prior written consent from Beneficiary, not to be
unreasonably withheld, conditioned or delayed, unless (i) such action does not
constitute a sale or removal of any buildings or structures or the sale or
transfer of waters or water rights and (ii) such action results in the
substitution or replacement with similar items of equal value, or in the case of
removal, such action is a temporary removal for maintenance and repair.

Each separate parcel of Land described on Exhibits “A-1” through “A-4”, together
with the improvements and other portions of the Property located on such parcel
of Land are each an “Initial Project” and collectively the “Initial Projects”.

“Project” means any Initial Project or any Substitute Project (as defined in the
section hereof entitled “Substitution of Security”) which at a given point in
time is subject to this instrument or a separate lien instrument for the benefit
of Beneficiary and securing the Note (as hereinafter defined).

 

3



--------------------------------------------------------------------------------

The term “Property” shall include the Projects which at any given point in time
are subject to this or a separate lien instrument in favor of Beneficiary and
securing the Note.

Without limiting the foregoing grants, Grantor hereby pledges to Beneficiary,
and grants to Beneficiary a security interest in, all of Grantor’s present and
hereafter acquired right, title and interest in and to the Property and any and
all

 

  F. Cash and other funds now or at any time hereafter deposited by or for
Grantor on account of tax, special assessment, replacement or other reserves
required to be maintained pursuant to the Loan Documents (as hereinafter
defined) with Beneficiary or a third party, or otherwise deposited with, or in
the possession of, Beneficiary pursuant to the Loan Documents; and

 

  G. surveys, soils reports, environmental reports, guaranties, warranties,
architect’s contracts, construction contracts, drawings and specifications,
applications, permits, surety bonds and other contracts relating to the
acquisition, design, development, construction and operation of the Property;
and

 

  H. accounts, chattel paper, deposit accounts, instruments, equipment,
inventory, documents, general intangibles, letter-of-credit rights, investment
property and all other personal property of Grantor, in each case, to the extent
associated with or arising from the ownership, development, operation, use or
disposition of any portion of the property; and

 

  I. present and future rights to condemnation awards, insurance proceeds or
other proceeds at any time payable to or received by Grantor on account of the
Property or any of the foregoing personal property.

All personal property hereinabove described is hereinafter referred to as the
“Personal Property”.

If any of the Property is of a nature that a security interest therein can be
perfected under the Uniform Commercial Code, this instrument shall constitute a
security agreement and financing statement if permitted by applicable law and
Grantor authorizes Beneficiary to file a financing statement describing such
Property and, at Beneficiary’s request, agrees to join with Beneficiary in the
execution of any financing statements and to execute any other instruments that
may be necessary or desirable, in Beneficiary’s determination, for the
perfection or renewal of such security interest under the Uniform Commercial
Code.

 

4



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the same unto Trustee for the purpose of securing:

(a) Payment to the order of Beneficiary of the indebtedness evidenced by a
promissory note of even date herewith (and any restatement, extension or renewal
thereof and any amendment thereto) executed by Grantor for the principal sum of
SEVENTY-ONE MILLION DOLLARS, with final maturity no later than February 1, 1017
and with interest as therein expressed (which promissory note, as such
instrument may be amended, restated, renewed and extended, is hereinafter
referred to as the “Note”), it being recognized that the funds may not have been
fully advanced as of the date hereof but may be advanced in the future in
accordance with the terms of a written contract; and

(b) Payment of all sums that may become due Beneficiary under the provisions of,
and the performance of each agreement of Grantor contained in, the Loan
Documents; and

(c) Payment of such additional sums, with interest thereon, as may hereafter be
loaned by Beneficiary to Grantor when evidenced by a promissory note or notes of
Grantors, which are identified by recital as being secured by this deed of
trust, and such note or notes shall be included in the word “Note” wherever it
appears in the context of this deed of trust, and the indebtedness evidenced by
such additional note or notes shall have the same priority as the indebtedness
secured hereby.

“Loan Documents” means this instrument, the Note, that certain Loan Application
dated November 30, 2009 from Grantor to Beneficiary and that certain acceptance
letter issued by Beneficiary dated December 14, 2009 (together, the
“Commitment”), that certain Absolute Assignment of Leases and Rents of even date
herewith between Grantor and Beneficiary (the “Absolute Assignment”), that
certain Certification of Borrower of even date herewith, that certain Limited
Partnership Supplement dated contemporaneously herewith, any other supplements
and authorizations required by Beneficiary and any other agreement entered into
or document executed by Grantor and delivered to Beneficiary in connection with
the indebtedness evidenced by the Note, except for that certain Environmental
Indemnity Agreement of even date herewith given by Kilroy Realty Corporation, a
Maryland corporation (the “Principal”), and Grantor to Beneficiary (the
“Environmental Indemnity Agreement”), as any of the foregoing may be amended
from time to time.

Fixture Filing. This Deed of Trust constitutes a financing statement, filed as a
fixture filing in the real estate records of the County of the State in which
the real estate described in Exhibit “A -1” through Exhibit “A-4” is located,
with respect to any and all fixtures included within the term “Property” and
“fixtures” under this Deed of Trust and to any goods or other personal property
that are now or hereafter become a part of the Property as fixtures.

 

5



--------------------------------------------------------------------------------

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, GRANTOR COVENANTS AND AGREES:

Payment of Debt. Grantor agrees to pay the indebtedness hereby secured (the
“Indebtedness”) promptly and in full compliance with the terms of the Loan
Documents.

Ownership. Grantor represents that it owns the Property and has good and lawful
right to convey the same and that the Property is free and clear from any and
all encumbrances whatsoever, other than the following (collectively, the
“Permitted Encumbrances”): (i) encumbrances set for the in the title reports
issued in connection with the Loans and accepted by Beneficiary,
(ii) encumbrances on Personal Property securing purchase money obligations and
capital leases entered into in the ordinary course of business;
(iii) encumbrances with respect to obligations that are not delinquent or that
relate to contested liens as specifically permitted pursuant to the section
entitled Other Liens; (iv) encumbrances created by the interests of lessees
under leases specifically permitted under the Absolute Assignment; and
(v) encumbrances created pursuant to the Loan Documents. Grantor does hereby
forever warrant and shall forever defend the title and possession thereof
against the claims of any and all persons whomsoever other than Permitted
Encumbrances.

Maintenance of Property and Compliance with Laws. Grantor agrees to keep the
buildings and other improvements now or hereafter erected on the Land in good
condition and repair; not to commit or suffer any waste; to comply in all
material respects with all laws, rules and regulations affecting the Property;
and to permit Beneficiary to enter at all reasonable times during normal
business hours upon reasonable advance notice for the purpose of inspection and
of conducting, in a reasonable and proper manner, such tests as Beneficiary
determines in its reasonable discretion to be necessary in order to monitor
Grantor’s compliance with applicable laws and regulations regarding hazardous
materials affecting the Property.

Tenants Using Chlorinated Solvents. Grantor agrees not to lease any of the
Property, without the prior written consent of Beneficiary, to (i) dry cleaning
operations that perform dry cleaning on site with chlorinated solvents or
(ii) any other tenants that to the knowledge of Grantor (after commercially
reasonable inquiry) use chlorinated solvents in the operation of their
businesses.

Business Restriction Representation and Warranty. Grantor represents and
warrants that Grantor, Principal, all persons and entities owning (directly or
indirectly) , to the best knowledge of Grantor, at least a 10% ownership
interest in Principal, and all persons and entities executing any separate
indemnity agreement in favor of Beneficiary in connection with the Indebtedness
(but in any event excluding persons or entities whose sole ownership is by way
of holding publicly traded stock): (i) are not, and shall not become, a person
or

 

6



--------------------------------------------------------------------------------

entity with whom Beneficiary is restricted from doing business with under
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including, but not limited to, those named on OFAC’s Specially
Designated Nationals and Blocked Persons list) or under any statute, executive
order (including, but not limited to, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action; (ii) are not,
and shall not become, a person or entity with whom Beneficiary is restricted
from doing business with under the International Money Laundering Abatement and
Financial Anti-Terrorism Act of 2001 or the regulations or orders thereunder;
and (iii) are not knowingly engaged in, and shall not knowingly engage in, any
dealings or transaction or be otherwise associated with such persons or entities
described in (i) and (ii) above.

Insurance. Grantor agrees to obtain and maintain insurance with respect to the
Property, such types of insurance, in such amounts and by such companies as
Beneficiary may from time to time reasonably approve. Beneficiary acknowledges
that the types and amounts of insurance coverage maintained by Grantor as of the
date hereof, and the companies providing such insurance, are satisfactory to
Beneficiary. All such policies shall include a standard mortgagee endorsement in
favor of Beneficiary and name Beneficiary and Beneficiary’s wholly owned
subsidiaries and agents as loss payee or as an additional insured thereunder,
and Grantor shall keep certificates of insurance (Acord 28 or 27 for all
property insurance and Acord 25 for all liability insurance) evidencing all
insurance coverages required hereunder on deposit with Beneficiary, which
certificates shall provide at least thirty (30) days notice of cancellation to
Beneficiary and shall list Beneficiary as the certificate holder; if Grantor
requests Beneficiary to accept a different form of certificate of insurance,
Beneficiary shall not unreasonably withhold its consent, provided, a copy of a
standard mortgagee endorsement in favor of Beneficiary stating that the insurer
shall provide at least thirty (30) days notice of cancellation to Beneficiary
accompanies such certificate. Insurance loss proceeds from all property
insurance policies, whether or not required by Beneficiary (less expenses of
collection) shall, at Beneficiary’s option, be applied on the Indebtedness,
whether due or not, or to the restoration of the Damaged Project (the “Damaged
Project”), or be released to Grantor, but such application or release shall not
cure or waive any default under any of the Loan Documents. If Beneficiary elects
to apply the insurance loss proceeds on the Indebtedness, no prepayment fee
shall be due thereon.

Notwithstanding the foregoing provision, Beneficiary agrees that if the
insurance loss proceeds are less than the unpaid principal balance of the Note
and if the casualty occurs prior to the last year of the term of the Note, then
the insurance loss proceeds (less expenses of collection) shall be applied to
restoration of the Damaged Project to its condition prior to the casualty,
subject to satisfaction of the following conditions:

 

  (a) There is no existing Event of Default at the time of casualty.

 

7



--------------------------------------------------------------------------------

  (b) The casualty insurer has not denied liability for payment of insurance
loss proceeds to Grantor as a result of any act, neglect, use or occupancy of
the Damaged Project by Grantor or any tenant of the Damaged Project.

 

  (c) Beneficiary shall be reasonably satisfied that all insurance loss proceeds
so held, together with supplemental funds to be made available by Grantor, shall
be sufficient to complete the restoration of the Damaged Project. Any remaining
insurance loss proceeds may, at the option of Beneficiary, be applied on the
Indebtedness (and such application shall be without any requirement for a
prepayment fee), whether or not due, or be released to Grantor.

 

  (d) If required by Beneficiary, Beneficiary shall be furnished a satisfactory
report addressed to Beneficiary from an environmental engineer or other
qualified professional reasonably satisfactory to Beneficiary to the effect that
no adverse environmental impact to the Damaged Project resulted from the
casualty.

 

  (e) Beneficiary shall release casualty insurance proceeds as restoration of
the Damaged Project progresses provided that Beneficiary is furnished reasonably
satisfactory evidence of the costs of restoration and if, at the time of such
release, there shall exist no Monetary Default (as hereinafter defined) under
the Loan Documents and no Non-Monetary Default with respect to which Beneficiary
shall have given Grantor notice pursuant to the Notice of Default provision
herein. If a Monetary Default shall occur or Beneficiary shall give Grantor
notice of a Non-Monetary Default, Beneficiary shall have no further obligation
to release insurance loss proceeds hereunder unless such default is cured within
the cure period set forth in the Notice of Default provision contained herein.
If the estimated cost of restoration exceeds $250,000.00, (i) the drawings and
specifications for the restoration shall be approved by Beneficiary (such
approval not to be unreasonably withheld, delayed or conditioned) in writing
prior to commencement of the restoration, and (ii) Beneficiary shall receive an
administration fee equal to one-half of one percent (0.5%) of the cost of
restoration.

 

  (f) Prior to each release of funds, Grantor shall obtain for the benefit of
Beneficiary an endorsement to Beneficiary’s title insurance policy insuring
Beneficiary’s lien as a first and valid lien on the Damaged Project subject only
to liens and encumbrances theretofore approved by Beneficiary.

 

8



--------------------------------------------------------------------------------

  (g) Grantor shall pay all costs and expenses incurred by Beneficiary,
including, but not limited to, reasonable outside legal fees, title insurance
costs, third-party disbursement fees, third-party engineering reports and
inspections deemed necessary by Beneficiary.

 

  (h) All reciprocal easement and operating agreements, if any, benefiting the
Damaged Project shall remain in full force and effect between the parties
thereto on and after restoration of the Damaged Project.

 

  (i) Beneficiary shall be reasonably satisfied that Projected Debt Service
Coverage of at least 1.10 will be produced from the leasing of not more than
450,787 square feet of space to former tenants or approved new tenants with
leases reasonably satisfactory to Beneficiary (but subject to Beneficiary’s sole
judgment with respect to items (i) through (vi) in the definition of Relevant
Leases) for terms of at least three (3) years to commence not later than sixty
(60) days following completion of such restoration (“Approved Leases”).

The term “Relevant Leases” means all leases for the Property or any portion of
the Property that grant the tenant thereunder: (i) the right or option to
acquire the Property or any portion thereof; (ii) the right or option to expand
the leased premises on predetermined terms and conditions; (iii) a right or
option of first refusal or first offer regarding the sale or lease of the
Property or any portion thereof; (iv) the right or option to require the
landlord under the lease to construct or pay for tenant improvements at any time
after the initial advance of funds; (v) the right or option to terminate the
lease early or reduce or abate the rent paid under the lease for a reason other
than a casualty or condemnation; (vi) any rights with respect to any property
owned by Grantor other than the Property; or (vii) representations, warranties,
or indemnification rights greater than those representations, warranties and
indemnification rights set forth in the Property’s standard form lease (unless
the lease contains a provision that all representations, warranties and
indemnification rights of the tenant set forth in the lease are inapplicable to
any successor owner that is a purchaser by foreclosure or deed in lieu of
foreclosure).

 

  (j) All leases in effect at the time of the casualty with tenants who have
entered into a non-disturbance and attornment agreement or similar agreement
with Beneficiary shall remain in full force and Beneficiary shall be reasonably
satisfied that restoration can be completed within a time frame such that each
tenant thereunder shall be obligated, or each such tenant shall have elected, to
continue the lease term at full rental (subject only to abatement, if any,
during any period in which the Damaged Project or a portion thereof shall not be
used and occupied by such tenant as a result of the casualty).

 

9



--------------------------------------------------------------------------------

  (k) Without limiting the Earthquake provisions contained herein, if the
casualty has resulted in whole or part from an earthquake: (a) Grantor shall
have supplied Beneficiary with a “Seismic Risk Estimate” (in accordance with the
Earthquake provisions herein) which show that the Damaged Project will meet
“Minimum Seismic Criteria” (as defined in the Earthquake provisions herein) upon
completion of repair and retrofit work which can be completed within one year of
the earthquake, (b) prior to commencement of the restoration, Grantor shall have
committed in writing to Beneficiary that Grantor will do such repair and
retrofit work as shall be necessary to cause the Damaged Project to in fact meet
Minimum Seismic Criteria following completion of restoration, and
(c) Beneficiary must at all times during the restoration be reasonably satisfied
that the Damaged Project will meet Minimum Seismic Criteria following completion
of the restoration, Grantor hereby agreeing to supply Beneficiary with such
evidence thereof as Beneficiary shall request from time to time.

“Projected Debt Service Coverage” means a number calculated by dividing
Projected Operating Income Available for Debt Service for the first fiscal year
following restoration of the Damaged Project by the debt service during the same
fiscal year under all indebtedness secured by any portion of the Damaged
Project. For purposes of the preceding sentence, “debt service” means the
greater of (x) debt service due under all such indebtedness during the first
fiscal year following completion of the restoration of the Damaged Project or
(y) debt service that would be due and payable during such fiscal year if all
such indebtedness were amortized over 30 years (whether or not amortization is
actually required) and if interest on such indebtedness were due as it accrues
at the face rate shown on the notes therefor (whether or not interest payments
based on such face rates are required).

“Projected Operating Income Available for Debt Service” means projected gross
annual rent from the Approved Leases for the first full fiscal year following
completion of the restoration of the Damaged Project less:

 

(A) The operating expenses of the Damaged Project for the last fiscal year
preceding the casualty and

 

(B) the following:

 

  (i) a replacement reserve for capital improvements, future tenant
improvements, leasing commissions and structural items based on $2.87 per square
foot per annum;

 

10



--------------------------------------------------------------------------------

  (ii) the amount, if any, by which actual gross income during such fiscal
period exceeds that which would be earned from the rental of 87% of the gross
leasable area in the Damaged Project;

 

  (iii) the amount, if any, by which the actual management fee is less than
3.20% of gross annual rent from Approved Leases less the adjustment pursuant to
clause (ii) during such fiscal period;

 

  (iv) the amount, if any, by which the actual real estate taxes are less than
$2.13 per square foot per annum; and

 

  (v) the amount, if any, by which total operating expenses, excluding
management fees, real estate taxes and replacement reserves, to the extent the
foregoing were included as part of the operating expense in item (A) above, are
less than $7.83 per square foot per annum.

All projections referenced above shall be calculated in a manner reasonably
satisfactory to Beneficiary.

Condemnation. Grantor hereby assigns to Beneficiary (i) any award and any other
proceeds resulting from damage to, or the taking of, all or any portion of the
Property, and (ii) the proceeds from any sale or transfer in lieu thereof
(collectively, “Condemnation Proceeds”) in connection with condemnation
proceedings or the exercise of any power of eminent domain or the threat thereof
(hereinafter, a “Taking”); if the Condemnation Proceeds are less than the unpaid
principal balance of the Note and such damage or Taking occurs prior to the last
year of the term of the Note, such Condemnation Proceeds (less expenses of
collection) shall be applied to restoration of the Property to its condition, or
the functional equivalent of its condition prior to the Taking, subject to the
conditions set forth above as items (a) through (k) in the section entitled
“Insurance” and subject to the further condition that restoration or replacement
of the improvements on the Land to their functional and economic utility prior
to the Taking be possible. Any portion of such award and proceeds not applied to
restoration shall, at Beneficiary’s option, be applied on the Indebtedness,
whether due or not (and if so applied shall be applied without any prepayment
fee), or be released to Grantor, but such application or release shall not cure
or waive any default under any of the Loan Documents.

Taxes and Special Assessments. Grantor agrees to pay before delinquency all
taxes and special assessments of any kind that have been or may be levied or
assessed against the Property, this instrument, the Note or the Indebtedness, or
upon the interest of Trustee or Beneficiary in the Property, this instrument,
the Note or the Indebtedness, and to procure and deliver to Beneficiary within
30 days after Beneficiary shall have given a written request to Grantor, the
official receipt of the proper officer showing timely payment of all

 

11



--------------------------------------------------------------------------------

such taxes and assessments, or other evidence of such payment satisfactory to
Beneficiary; provided, however, that Grantor shall not be required to pay any
such taxes or special assessments if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
and funds sufficient to satisfy the contested amount have been deposited in an
escrow satisfactory to Beneficiary.

Personal Property. With respect to the Personal Property, Grantor hereby
represents, warrants and covenants as follows:

(a) Except for the Permitted Encumbrances, Grantor is, and as to portions of the
Personal Property to be acquired after the date hereof will be, the sole owner
of the Personal Property, free from any lien, security interest, encumbrance or
adverse claim thereon of any kind whatsoever. Grantor shall notify Beneficiary
of, and shall indemnify and defend Beneficiary and the Personal Property
against, all claims and demands of all persons at any time claiming the Personal
Property or any part thereof or any interest therein except for the Permitted
Encumbrances.

(b) Except as permitted above, Grantor shall not lease, sell, convey or in any
manner transfer the Personal Property without the prior consent of Beneficiary.

(c) Grantor is a limited partnership formed and existing under the laws of the
State of Delaware. Until the Indebtedness is paid in full, Grantor (i) shall not
change its legal name without providing Beneficiary with thirty (30) days prior
written notice; and (ii) shall not change its state of organization without
providing Beneficiary thirty (30) days prior written notice; and (iii) shall
preserve its existence and shall not, in one transaction or a series of
transactions, merge into or consolidate with any other entity, except as may be
permitted under the section hereof entitled “Prohibition on Transfer/One-Time
Transfer”.

(d) At the request of Beneficiary, Grantor shall join Beneficiary in executing
one or more financing statements and continuations and amendments thereof
pursuant to the Uniform Commercial Code in form reasonably satisfactory to
Beneficiary, and Grantor shall pay the cost of filing the same in all public
offices wherever filing is deemed by Beneficiary to be necessary or desirable.
Grantor shall also, at Grantor’s expense, take any and all other action
requested by Beneficiary to perfect Beneficiary’s security interest under the
Uniform Commercial Code with respect to the Personal Property, including,
without limitation, exercising Grantor’s commercially reasonable efforts to
obtain any consents, agreements or acknowledgments required of third parties to
perfect Beneficiary’s security interest in Personal Property consisting of
deposit accounts, letter-of-credit rights, investment property, and electronic
chattel paper.

 

12



--------------------------------------------------------------------------------

Other Liens. Grantor agrees to keep the Property and any Personal Property free
from all other liens either prior or subsequent to the lien created by this
instrument (other than Permitted Encumbrances). The (i) creation of any other
lien other than a Permitted Encumbrance on any portion of the Property or on any
Personal Property, whether or not prior to the lien created hereby,
(ii) assignment or pledge by Grantor of its revocable license to collect, use
and enjoy rents and profits from the Property, or (iii) granting or permitting
of a security interest in or other encumbrance on the direct or indirect
ownership interests in Grantor (excluding direct or indirect owners whose sole
ownership interest is, directly or indirectly, as limited partner or as owner of
publicly traded shares of stock in either (i) Grantor or (ii) Principal or any
surviving entity after a merger with Principal), shall constitute a default
under the terms of this instrument; except that upon written notice to
Beneficiary, Grantor may proceed to contest in good faith and by appropriate
proceedings any mechanics liens, tax liens or judgment liens with respect to the
Property or any Personal Property described herein, provided funds sufficient to
satisfy the contested amount have been deposited in an escrow account reasonably
satisfactory to Beneficiary.

Indemnification, Duty to Defend and Costs, Fees and Expenses. In addition to any
other indemnities contained in the Loan Documents, Grantor shall indemnify,
defend and hold Beneficiary harmless from and against any and all losses,
liabilities, claims, demands, damages, costs and expenses (including, but not
limited to, costs of title evidence and endorsements to Beneficiary’s title
insurance policy with respect to the Property and reasonable attorney fees and
other costs of defense) of this trust which may be imposed upon, incurred by or
asserted against Beneficiary, whether or not any legal proceeding is commenced
with regard thereto, in connection with: (i) the enforcement of any of
Beneficiary’s or Trustee’s rights or powers under the Loan Documents; (ii) the
interpretation of any of the terms and conditions of the Loan Documents,
(iii) the protection of Beneficiary’s interest in the Property; or (iv) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on any sidewalk, curb, parking area,
space or street located adjacent thereto. If any claim or demand is made or
asserted against Beneficiary by reason of any event as to which Grantor is
obligated to indemnify or defend Beneficiary, then, upon demand by Beneficiary,
Grantor, at Grantor’s sole cost and expense, shall defend such claim, action or
proceeding in Beneficiary’s name, if necessary, by such attorneys as Beneficiary
shall approve in its reasonable discretion. Notwithstanding the foregoing,
Beneficiary may, in Beneficiary’s sole discretion, engage its own attorneys to
defend it or assist in its defense and Grantor shall pay the reasonable fees and
disbursements of such attorneys.

Failure of Grantor to Act. If Grantor fails to make any payment or do any act as
herein provided, Beneficiary or Trustee may, without obligation to do so,
without notice to or demand upon Grantor and without releasing Grantor from any
obligation hereof: (i) make or do the same in such manner and to such extent as
Beneficiary may deem necessary to protect the security hereof, Beneficiary or
Trustee being authorized to enter upon the Property for such purpose;
(ii) appear in and defend any action or proceeding purporting to affect the
security hereof, or the rights or powers of Beneficiary or Trustee; (iii) pay,
purchase, contest or compromise any encumbrance, charge or lien which in the
judgment of

 

13



--------------------------------------------------------------------------------

Beneficiary appears to be prior or superior hereto; and (iv) in exercising any
such powers, pay necessary expenses, employ counsel and pay its reasonable fees.
Sums so expended and all losses, liabilities, claims, damages, costs and
expenses required to be reimbursed by Grantor to Beneficiary hereunder shall be
payable by Grantor immediately upon demand with interest from date of
expenditure or demand, as the case may be, at the Default Rate (as defined in
the Note). All sums so expended or demanded by Beneficiary and the interest
thereon shall be included in the Indebtedness and secured by the lien of this
instrument.

Event of Default. Any default by Grantor in making any required payment of the
Indebtedness or any default in any provision, covenant, agreement, warranty or
certification contained in any of the Loan Documents shall, except as provided
in the two immediately succeeding paragraphs, constitute an “Event of Default”.

Notice of Default. A default in any payment required in the Note or any other
Loan Document, whether or not payable to Beneficiary, (a “Monetary Default”)
shall not constitute an Event of Default unless Beneficiary shall have given a
written notice of such Monetary Default to Grantor and Grantor shall not have
cured such Monetary Default by payment of all amounts in default (including
payment of interest at the Default Rate, as defined in the Note, from the date
of default to the date of cure on amounts owed to Beneficiary) within five
(5) business days after the date on which Beneficiary shall have given such
notice to Grantor.

Any other default under the Note or under any other Loan Document (a
“Non-Monetary Default”) shall not constitute an Event of Default unless
Beneficiary shall have given a written notice of such Non-Monetary Default to
Grantor and Grantor shall not have cured such Non-Monetary Default within thirty
(30) days after the date on which Beneficiary shall have given such notice of
default to Grantor (or, if the Non-Monetary Default is not curable within such
30-day period, Grantor shall not have (i) diligently undertaken and continued to
pursue the curing of such Non-Monetary Default and (ii) to the extent required
by Beneficiary, deposited an amount sufficient to cure such Non-Monetary Default
in an escrow account satisfactory to Beneficiary).

In no event shall the notice and cure period provisions recited above constitute
a grace period for the purposes of commencing interest at the Default Rate (as
defined in the Note).

Substitution of Trustee. Beneficiary and its successors and assigns may for any
reason and at any time appoint a new or substitute Trustee by written
appointment delivered to such new or substitute Trustee without notice to
Grantor, without notice to, or the resignation or withdrawal by, the existing
Trustee and without recordation of such written appointment unless notice or
recordation is required by the laws of the jurisdiction in which the Property is
located. Upon delivery of such appointment, the new or substitute Trustee shall
be vested with the same title and with the same powers and duties granted to the
original Trustee.

 

14



--------------------------------------------------------------------------------

Appointment of Receiver. Upon commencement of any proceeding to enforce any
right under this instrument, including foreclosure thereof, Beneficiary (without
limitation or restriction by any present or future law, without regard to the
solvency or insolvency at that time of any party liable for the payment of the
Indebtedness, without regard to the then value of the Property, whether or not
there exists a threat of imminent harm, waste or loss to the Property and
whether or not the same shall then be occupied by the owner of the equity of
redemption as a homestead) shall have the absolute right to the appointment of a
receiver of the Property and of the revenues, rents, profits and other income
therefrom, and said receiver shall have (in addition to such other powers as the
court making such appointment may confer) full power to collect all such income
and, after paying all necessary expenses of such receivership and of operation,
maintenance and repair of said Property, to apply the balance to the payment of
any of the Indebtedness then due.

Foreclosure. Upon the occurrence of an Event of Default, the entire unpaid
Indebtedness shall, at the option of Beneficiary, become immediately due and
payable for all purposes without any notice or demand, except as required by law
(ALL OTHER NOTICE OF THE EXERCISE OF SUCH OPTION, OR OF THE INTENT TO EXERCISE
SUCH OPTION, BEING HEREBY EXPRESSLY WAIVED), and Beneficiary may, in addition to
exercising any rights it may have with respect to the Personal Property under
the Uniform Commercial Code of the jurisdiction in which the Property is
located, institute proceedings in any court of competent jurisdiction to
foreclose this instrument as a mortgage, or to enforce any of the covenants
hereof, or Trustee or Beneficiary may, to the extent permitted by applicable
law, either personally or by agent or attorney in fact, enter upon and take
possession of the Property and may manage, rent or lease the Property or any
portion thereof upon such terms as Beneficiary may deem expedient, and collect,
receive and receipt for all rentals and other income therefrom and apply the
sums so received as hereinafter provided in case of sale. Trustee is hereby
further authorized and empowered, either after or without such entry, to sell
and dispose of the Property en masse or in separate parcels (as Trustee may
think best), and all the right, title and interest of Grantor therein, by
advertisement or in any manner provided by applicable law, (GRANTOR HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A HEARING PRIOR TO SUCH SALE), and to issue,
execute and deliver a deed of conveyance, all as then may be provided by
applicable law; and Trustee, to the extent permitted by applicable law, shall,
out of the proceeds or avails of such sale, after first paying and retaining all
reasonable fees, charges, costs of advertising the Property and of making said
sale, and attorneys’ fees as herein provided, pay to Beneficiary or the legal
holder of the Indebtedness the amount thereof, including all sums advanced or
expended by Beneficiary or the legal holder of the Indebtedness, with interest
from date of advance or expenditure at the Default Rate (as defined in the
Note), rendering the excess, if any, as provided by law; such sale or sales and
said deed or deeds so made shall be a perpetual bar, both in law and equity,
against Grantor, the heirs, successors and assigns of Grantor, and all

 

15



--------------------------------------------------------------------------------

other persons claiming the Property aforesaid, or any part thereof, by, from,
through or under Grantor. The legal holder of the Indebtedness may purchase the
Property or any part thereof, and it shall not be obligatory upon any purchaser
at any such sale to see to the application of the purchase money.

Prohibition on Transfer/One-Time Transfer. The present ownership and management
of the Property is a material consideration to Beneficiary in making the loan
secured by this instrument, and Grantor shall not (i) convey title to all or any
part of the Property, (ii) enter into any contract to convey (land
contract/installment sales contract/contract for deed) title to all or any part
of the Property which gives a purchaser possession of, or income from, the
Property prior to a transfer of title to all or any part of the Property
(“Contract to Convey”) or (iii) cause or permit a Change in the Proportionate
Ownership (as hereinafter defined) of Grantor. Any such conveyance, entering
into a Contract to Convey or Change in the Proportionate Ownership of Grantor
shall constitute a default under the terms of this instrument.

“Change in the Proportionate Ownership” means, in the case of a corporation, a
change in, or the existence of a lien on, the direct or indirect ownership of
the stock of such corporation; in the case of a trust, a change in, or the
existence of a lien on, the direct or indirect ownership of the beneficial
interests of such trust; in the case of a limited liability company, a change
in, or the existence of a lien on, the direct or indirect ownership of the
limited liability company interests of such limited liability company; in the
case of a partnership, a change in, or the existence of a lien on, the direct or
indirect ownership of the partnership interests of such partnership, excluding
in each case any change in, or the existence of a lien on any publicly traded
shares or limited partnership interests in (i) Principal or any surviving entity
after a merger with Principal as long as Principal or such surviving entity is a
publicly traded entity (the “Surviving Principal”) or (ii) Grantor or any
surviving entity after a merger with Grantor so long as the general partner of
Grantor or such surviving entity is Surviving Principal or, in the event the
surviving entity is not a partnership, then so long as the surviving entity is
controlled by Surviving Principal (control meaning unqualified voting control
over such entity) or is a publicly traded entity.

Notwithstanding the foregoing, Beneficiary’s consent shall not be required for a
Change in the Proportionate Ownership of Grantor provided the Principal
continues to own, directly or indirectly, greater than a 75% lien-free interest
in Grantor.

 

16



--------------------------------------------------------------------------------

Notwithstanding the above, provided there is then no default in the terms and
conditions of any Loan Document, upon prior written request from Grantor,
Beneficiary shall not withhold its consent to a one-time transfer of all but not
less than all of the property to a single entity or individual, provided:

 

  (i) The Property shall have achieved Debt Service Coverage (as hereinafter
defined) of at least 1.40 for the last full fiscal year and there are no junior
liens on the Property;

Subparagraph (J) of the definition of Net Income Available for Debt Service
shall be modified, for this section only, to the following:

 

  (J) The greater of (i) the amount, if any, by which the projected real estate
taxes, based on the purchase price of the property and calculated in accordance
with Proposition 13, exceed the actual real estate taxes, or (ii) the amount, if
any, by which the actual real estate taxes are less than $2.13 per sq. ft. per
annum; and

 

  (ii) The transferee or an owner of the transferee (the “Creditworthy Party”)
has a net worth determined in accordance with generally accepted accounting
principles of at least $500,000,000.00; with cash and cash equivalents of at
least $25,000,000.00 after funding the equity needed to close the purchase and a
minimum overall real estate portfolio debt service coverage ratio of 1.50 for
the prior 12 month period. In the event that transferee shall satisfy the
financial requirements set forth in this subsection (ii), all references to
Creditworthy Party in subsections (iii) through (vi) hereafter shall be deemed
deleted;

 

  (iii) The transferee or the Creditworthy Party is experienced in the ownership
and management of at least 5,000,000 million square feet of institutional
quality office buildings;

 

  (iv) The transferee, the Creditworthy Party, and all persons and entities
owning (directly or indirectly) an ownership interest in the transferee or the
Creditworthy Party are not (and have never been) (a) subject to any bankruptcy,
reorganization or insolvency proceedings or any criminal charges or proceedings
or (b) a litigant, plaintiff or defendant in any suit brought against or by
Lender;

 

  (v) Pursuant to written documents prepared by and reasonably satisfactory to
Beneficiary and transferee, the transferee assumes and the Creditworthy Party
guarantees all the obligations and liabilities of Grantor under the Loan
Documents, whether arising prior to or after the date of the transfer of the
Property, and Beneficiary receives a satisfactory enforceability opinion with
respect thereto from counsel approved by Beneficiary;

 

17



--------------------------------------------------------------------------------

  (vi) The Creditworthy Party executes Beneficiary’s form of Guarantee of
Recourse Obligations in substantially the same form as that executed by the
Principal, the Creditworthy Party and the transferee execute Beneficiary’s then
current form of Environmental Indemnity Agreement, and Beneficiary receives a
satisfactory enforceability opinion with respect to the foregoing from counsel
approved by Beneficiary;

 

  (vii) An environmental report, which meets Beneficiary’s then current
requirements and is updated to no earlier than ninety (90) days prior to the
date of transfer, is provided to Beneficiary at least thirty (30) days prior to
the date of transfer and is satisfactory to Beneficiary at the time of transfer;

 

  (viii) Grantor and Principal (a) shall remain liable under the Environmental
Indemnity Agreement dated of even date herewith, except for acts or occurrences
after the date of transfer of the Property; and (b) shall, except as provided in
(a) above, be released from all obligations and liabilities under the Loan
Documents;

 

  (ix) Beneficiary receives an endorsement to its policy of title insurance,
satisfactory to Beneficiary, insuring Beneficiary’s lien on the Property as a
first and valid lien on the Property subject only to liens and encumbrances
theretofore approved by Beneficiary;

 

  (x) Pursuant to written documentation prepared by and satisfactory to
Beneficiary, the transferee (a) acknowledges that, in furtherance and not in
limitation of clause (v) above, it shall be bound by the representation and
warranty contained in the covenant entitled “Business Restriction Representation
and Warranty” set forth in this instrument and (b) certifies that such
representation and warranty is true and correct as of the date of transfer and
shall remain true and correct at all times during the term of the Note; and

 

  (xi) The outstanding balance of the Note at the time of the transfer is not
more than 70% of the gross purchase price of the Property in consideration for
the transfer.

If Grantor shall make a one-time transfer pursuant to the above conditions, or
if Beneficiary shall consent to another transfer by Grantor, unless otherwise
agreed by Beneficiary and Grantor, Beneficiary shall be paid a fee equal to one
percent (1.0%) of the then outstanding balance of the Note at the time of the
transfer. The fee shall be paid on or before the closing date of such one-time
transfer. At the time of such transfer, no modification of the interest rate or
repayment terms of the Note will be required.

 

18



--------------------------------------------------------------------------------

No subsequent transfers of the Property shall be allowed, and no Change in the
Proportionate Ownership of transferee shall be allowed without Beneficiary’s
prior written consent. Notwithstanding the foregoing, Beneficiary and Grantor
agree that the underlying ownership structure of a particular transferee may
cause Beneficiary to determine that the definition of Change in the
Proportionate Ownership of such transferee does not adequately address
Beneficiary’s underlying ownership concerns for such transferee, and
accordingly, Beneficiary reserves the right to amend the definition of Change in
the Proportionate Ownership as it applies to a particular transferee.

“Debt Service Coverage” means a number calculated by dividing Net Income
Available for Debt Service for a fiscal period by the debt service during the
same fiscal period under all indebtedness (including the Indebtedness) secured
by any portion of the Property. For purposes of the preceding sentence, “debt
service” means the actual debt service due under all indebtedness secured by any
portion of the Property based upon an amortization schedule which is the shorter
of the actual amortization schedule or 30 years (whether or not amortization is
actually required) and, if an accrual loan, as if interest and principal on such
indebtedness were due monthly.

“Net Income Available for Debt Service” means net income (prior to giving effect
to any capital gains or losses and any extraordinary items) from the Property,
determined in accordance with generally accepted accounting principles, for a
fiscal period, plus (to the extent deducted in determining net income from the
Property):

 

  A) interest on indebtedness secured by any portion of the Property for such
fiscal period;

 

  B) depreciation, if any, of fixed assets at or constituting the Property for
such fiscal period;

 

  C) amortization, if any, of standard tenant finish expenditures at the
Property [but specifically excluding the amortization of tenant finish
expenditures by Grantor in excess of $32.10 per square foot for new tenants and
$10.46 per square foot for renewal tenants (i.e., above standard tenant
finishes)]; and

 

  D) amortization of costs incurred in connection with any indebtedness secured
by any portion of the Property and leasing commissions which have been prepaid;

less:

 

  E) an amount (positive or negative) to offset any rent averaging adjustment
resulting from adherence to FASB-13;

 

19



--------------------------------------------------------------------------------

  F) the amortization of free rent and any other tenant concessions and
promotional items not deducted in the calculation of net income above;

 

  G) a replacement reserve for capital improvements, future tenant improvements,
leasing commissions and structural items based on not less than $2.87 per square
foot per annum;

 

  H) the amount, if any, by which actual gross income during such fiscal period
exceeds that which would be earned from the rental of 87% of the gross leasable
area in the Property;

 

  I) the amount, if any, by which the actual management fee is less than 3.20%
of gross revenue during such fiscal period;

 

  J) the amount, if any, by which the actual real estate taxes are less than
$2.13 per square foot per annum; and

 

  K) the amount, if any, by which total operating expenses, excluding management
fees, real estate taxes and replacement reserves, are less than $7.83 per square
foot per annum.

All adjustments to net income referenced above shall be calculated in a manner
reasonably satisfactory to Beneficiary.

Financial Statements. Grantor agrees to furnish to Beneficiary:

(A) the following financial statements for each Project within sixty (60) days
after the close of each fiscal year of Grantor (the “Property Financial
Statements Due Date”):

 

  (i) an unaudited statement of operations for such fiscal year with a detailed
line item break-down of all sources of income and expenses, including capital
expenses broken down between, leasing commissions, tenant improvements, and
building improvements;

 

  (ii) a current rent roll identifying location, leased area, lease begin and
end dates, current contract rent, rent increases and increase dates, percentage
rent, expense reimbursements, and any other recovery items;

 

  (iii) an operating budget for the current fiscal year; and

 

20



--------------------------------------------------------------------------------

(B) the following financial statements that Beneficiary may, in Beneficiary’s
sole discretion, require from time to time within thirty (30) days after receipt
of a written request from Beneficiary (the “Requested Financial Statements Due
Date”)

 

  (i) an unaudited balance sheet for Grantor as of the last day of Grantor’s
most recently closed fiscal year, provided such statement is routinely produced
by Grantor;

 

  (ii) an unaudited balance sheet for Principal as of the last day of
Principal’s most recently closed fiscal year;

 

  (iii) an unaudited statement of cash flows for Grantor as of the last day of
Grantor’s most recently closed fiscal year, provided such statement is routinely
produced by Grantor;

 

  (iv) an unaudited statement of cash flows for Principal as of the last day of
Principal’s most recently closed fiscal year; and

(C) to the extent that Grantor can obtain such financial statements through the
exercise of commercially reasonable efforts, the following financial statements
for Fish & Richardson P.C., a Massachusetts corporation (“Fish & Richardson”),
that Beneficiary may, in Beneficiary’s reasonable discretion, require from time
to time within thirty (30) days after receipt of a written request from
Beneficiary (the “Tenant Financial Statements Due Date”):

 

  (i) an unaudited balance sheet as of the last day of Fish & Richardson’s most
recently closed fiscal year; and

 

  (ii) an unaudited statement of cash flows as of the last day of Fish &
Richardson’s most recently closed fiscal year.

Furthermore, Grantor shall furnish to Beneficiary within thirty (30) days after
receipt of a written request from Beneficiary such reasonable financial and
management information in the possession of, or reasonably accessible to,
Grantor which Beneficiary determines to be useful in Beneficiary’s monitoring of
the value and condition of the Property, Grantor, or Principal.

The Property Financial Statements Due Date, the Requested Financial Statements
Due Date, and the Tenant Financial Statements Due Date are each sometimes
hereinafter referred to as a “Financial Statements Due Date”.

Notwithstanding the foregoing, in no event shall a Financial Statements Due Date
for a particular financial statement be prior to the sixtieth (60th) day
following the close of the fiscal year covered by such financial statement.

 

21



--------------------------------------------------------------------------------

All unaudited financial statements other than Property operating budgets shall
contain a certification by an officer of Grantor stating that they have been
prepared in accordance with generally accepted accounting principles and that
they fairly state the financial position or results of operations of Grantor.
The expense of preparing all of the financial statements required in (A) and
(B) above, shall be borne by Grantor. The expense of preparing all of the
financial statements required in (C) above, shall be borne by Grantor or Fish &
Richardson.

Grantor acknowledges that Beneficiary requires the financial statements and
information required herein to record accurately the value of each Project for
financial and regulatory reporting. Beneficiary acknowledges that Grantor has
provided to Beneficiary a representative sample of the financial statements
required herein, and that Beneficiary has approved the format and level of
detail of such sample.

In addition to all other remedies available to Beneficiary hereunder, at law and
in equity, if any financial statement, additional information or proof of
payment of property taxes and assessments is not furnished to Beneficiary as
required in this section entitled “Financial Statements” and in the section
entitled “Taxes and Special Assessments”, within thirty (30) days after
Beneficiary shall have given written notice to Grantor that it has not been
received as required,

(x) interest on the unpaid principal balance of the Indebtedness shall as of the
applicable Financial Statements Due Date or the date such additional information
or proof of payment of property taxes and assessments was due, accrue and become
payable at a rate equal to the sum of the Interest Rate (as defined in the Note)
plus one percent (1%) per annum (the “Increased Rate”); and

(y) Beneficiary may elect to obtain an independent appraisal and audit of the
Property at Grantor’s expense, and Grantor agrees that it will, upon request,
promptly make Grantor’s books and records regarding the Property available to
Beneficiary and the person(s) performing the appraisal and audit (which
obligation Grantor agrees can be specifically enforced by Beneficiary).

The amount of the payments due under the Note during the time in which the
Increased Rate shall be in effect shall be changed to an amount which is
sufficient to amortize the then unpaid principal balance at the Increased Rate
during the then remaining portion of a period of thirty (30) years commencing
with the Amortization Period Commencement Date (as defined in the Note).
Interest shall continue to accrue and be due and payable monthly at the
Increased Rate until the financial statements, additional information and proof
of payment of property taxes and assessments (as requested by Beneficiary) shall
be furnished to Beneficiary as required. Commencing on the date on which the
financial statements, additional information and proof of payment of property

 

22



--------------------------------------------------------------------------------

taxes and assessments are received by Beneficiary, interest on the unpaid
principal balance shall again accrue at the Interest Rate and the payments due
during the remainder of the term of the Note shall be changed to an amount which
is sufficient to amortize the then unpaid principal balance at the Interest Rate
during the then remaining portion of a period of thirty (30) years commencing
with the Amortization Period Commencement Date. Notwithstanding the foregoing,
Beneficiary shall have the right to conduct an independent audit at its own
expense at any time, provided that no more than one such independent audit may
be conducted in any fiscal year.

Project Release. Notwithstanding anything contained herein to the contrary,
provided there is then no default under any of the Loan Documents, following the
second anniversary of the initial advance of funds and prior to the last sixty
(60) days of the term of the Note, and upon not less than thirty (30) days prior
written notice, Grantor may release no more than two (2) Projects (each, a
“Released Project”) from the lien of this instrument, subject to the following:

 

  (A) Payment to Beneficiary of a $25,000.00 service fee for the release.

 

  (B) Payment to Beneficiary toward the unpaid principal balance of the Note of
an amount equal to 110% of the original Allocated Loan Amount for the first
Project released and 115% of the original Allocated Loan Amount for the second
Project released plus a prepayment fee on such principal prepaid calculated in
the manner set forth in the Note.

 

  (C) The Released Project shall consist of not less than one Project.

 

  (D) For purposes of this section, neither of the Projects located in El
Segundo, Los Angeles County shall be released individually. In the event that
the Projects located in El Segundo are released, that shall constitute two
(2) releases and Grantor shall have no further right to release any portion of
the Property under this section.

 

  (E) Grantor furnishing Beneficiary, at Grantor’s sole cost, a boundary survey
acceptable to Beneficiary delineating the acreage to be released. The location,
sequence and timing of the acreage to be released shall be subject to
Beneficiary’s approval.

 

  (F) Beneficiary shall be reasonably satisfied that the remaining portions of
the Property shall not be deprived of public access to roads or to the use of
any utilities, water, sanitary and storm sewers.

 

  (G) Beneficiary shall be reasonably satisfied that the remaining portions of
the Property shall be adequate to meet zoning requirements for its proposed use.

 

23



--------------------------------------------------------------------------------

  (H) Grantor furnishing Beneficiary, at Grantor’s sole cost, a partial release
title endorsement in a form satisfactory to Beneficiary insuring that the
remaining portion of the Property constitutes a legal parcel.

 

  (I) Grantor furnishing Beneficiary, at Grantor’s sole cost, satisfactory
evidence shall be provided concerning compliance with the Subdivision Map Act,
including a title insurance endorsement insuring that remaining portions of the
Property constitute legal parcels.

 

  (J) After each Project release, the remaining Projects shall be reasonably
similar in each of the following respects to that at the time of original
underwriting, as determined by Beneficiary in its reasonable discretion:
(i) appraised value; (ii) stability of cash flow; (iii) tenant credit and
quality and (iv) Debt Service Coverage.

For purposes of this section and the following section entitled “Substitution of
Security” the term “Debt Service Coverage” shall be as defined in the section
hereof entitled “Prohibition on Transfer/One-Time Transfer”.

“Allocated Loan Amount” means, with respect to a Project, the Allocated Loan
Percentage for such Project, expressed as a decimal, multiplied by the
outstanding principal balance of the Loan at a given time. The Allocated Loan
Amount for each Initial Project is set forth on the attached Exhibit “B”.

“Allocated Loan Percentage” means, with respect to each Initial Project, the
percentage set forth on the attached Exhibit “B”, and with respect to a
Substitute Project (as hereinafter defined), shall be reasonably determined by
Beneficiary at the time of a Substitution (as hereinafter defined). The
Allocated Loan Percentage for all Projects shall be reasonably redetermined by
Beneficiary following a casualty at a Project, the condemnation of all or a part
of a Project or the release of a Project from this instrument pursuant to this
section (which is not done in connection with a Substitution as provided in the
following section entitled “Substitution of Security”) so that at all times the
sum of the Allocated Loan Percentages for all Projects equals 100%.

Substitution of Security. Upon Grantor’s prior written request and provided that
there is no default in the terms and conditions of any of the Loan Documents,
subject to subsection (N) below, on no more than two (2) occasions, a single
Project (subject to subsection (E) below) shall be released from the lien of
this instrument and replaced with substitute project (the “Substitute Project”)
subject to the following:

 

  (A) Payment to Beneficiary of a nonrefundable $25,000.00 service fee for each
substitution to be submitted with the written request for release and
substitution.

 

24



--------------------------------------------------------------------------------

  (B) Payment of a release fee for each substitution equal to the lower of
$100,000.00 or one percent (1.0 %) of the original Allocated Loan Amount for the
Project to be released, adjusted to reflect amortization of principal that has
occurred since the initial advance of funds.

 

  (C) Beneficiary intends to hire outside counsel to review title and survey for
each Substitute Project and the cost of such counsel shall be paid by Grantor,
whether or not the substitution occurs.

 

  (D) Except as provided in (E), each Project to be released (the “Release
Project”) shall consist of one entire Project.

 

  (E) (i) Neither of the Initial Projects located in El Segundo shall be
released individually in connection with a substitution under this section
(i.e., both must be released simultaneously); (ii) the Substitute Project for
both of the Initial Projects located in El Segundo may consist of one or two
entire Projects, provided however, that in either case, the one or two
Substitute Projects must, in the aggregate, meet the requirements of (I) and
(J) below when compared to the two Initial Projects located in El Segundo in the
aggregate; and (iii) any substitution pursuant to this subsection (E) shall
constitute two substitutions (without limitation, neither of the two Initial
Projects located in El Segundo may be released if there has been a previous
substitution under this section.)

 

  (F) Each Substitute Project is 100% owned by Grantor, title to the Substitute
Project shall be satisfactory to Beneficiary’s legal counsel, and the
requirements set forth in the condition entitled Title Insurance contained in
the Commitment shall be met with respect to the Substitute Property prior to
closing on the release and substitution.

 

  (G) At least thirty (30) days prior to closing on the release and
substitution, Grantor shall furnish four copies of a recently certified as-built
survey, complying with the requirements set for the in the condition entitled
Survey contained in the Commitment with respect to the Substitute Project.

 

  (H)

The physical and environmental condition of each Substitute Project shall be
satisfactory to Beneficiary in its sole and absolute discretion. Grantor shall
prepay the estimated cost (to be reasonably determined by Beneficiary) of the
Consultant’s Report and Environmental Report, as such

 

25



--------------------------------------------------------------------------------

 

terms are defined in the Commitment. Said reports shall be satisfactory to
Beneficiary with respect to each Substitute Project based on the requirements
set forth in the conditions entitled Consultant Services and Environmental
Engineer’s Report contained in the Commitment.

 

  (I) Subject to (E) above, each Substitute Project shall be at least equal to
the Release Project in each of the following respects, as determined by
Beneficiary in its reasonable discretion: (i) appraised value; (ii) stability of
cash flow; (iii) tenant credit, quality, and diversification; and (iv) location
quality and diversification.

 

  (J) After giving effect to the release and substitution, the Property shall
have a Debt Service Coverage of at least equal to that which it had prior to the
release and substitution.

 

  (K) Each Substitute Project shall meet all of the conditions to closing set
forth herein with respect to the Release Project.

 

  (L) Grantor shall deliver such amendments and reaffirmations of the Loan
Documents executed by Grantor or Principal as Beneficiary may reasonably require
to effectuate the substitution of each Substitute Project for each Release
Project.

 

  (M) Grantor shall receive an update to the legal opinion(s) required under the
condition entitled Legal Opinions contained in the Commitment with respect to
each Substitute Project and the amendments and reaffirmations referenced in
subsection (L) above.

 

  (N) Subject to (E) above, the release and substitution right set forth herein
is a two-time right, and after Beneficiary has released two Released Projects
and (subject to (E) above) substituted two Release Projects with two Substitute
Projects as provided herein, Borrower shall have no further right to release any
portion of the Property under this section.

 

  (O) No substitutions or releases of collateral shall have been completed in
the prior twelve (12) month period.

Property Management. The management company for the Property shall be reasonably
satisfactory to Beneficiary. Any change in the management company (other than a
change that results in Grantor managing the Project(s) owned by Grantor) without
the prior written consent of Beneficiary (such consent not to be unreasonably
withheld, delayed or conditioned) shall constitute a default under this
instrument. Anything to the contrary notwithstanding, Kilroy Realty, L.P. is an
acceptable management company.

 

26



--------------------------------------------------------------------------------

Earthquake. If the Property is damaged by an earthquake during the term of the
Indebtedness:

 

  (A) Beneficiary may require a new seismic analysis to be performed at
Grantor’s expense, and

 

  (B) Grantor shall perform repair and retrofit work, satisfactory to
Beneficiary, which results in (i) the complete repair of the Property and (ii) a
subsequent seismic analysis verifying that the Property meets “Minimum Seismic
Criteria” (as defined below). Such work shall be commenced and completed as soon
as possible and in any event within one year of the earthquake.

Without limiting the Grantor’s obligation to cause the Property to satisfy
Minimum Seismic Criteria, during any period of time in which the Property does
not satisfy Minimum Seismic Criteria, Grantor shall provide Beneficiary with
evidence of, and maintain, “Earthquake Insurance” (as defined below). Earthquake
Insurance shall be provided on a replacement cost, agreed amount basis, with no
co-insurance provision, and shall include loss of rents insurance equal to
twelve (12) months rent or business income insurance for 100% of the annual
gross earnings from business derived from the Property, with a deductible
satisfactory to Beneficiary.

As used herein, “Minimum Seismic Criteria” means that both (i) the Specified
Loss Percentage for the Property is less than or equal to 30%, and (ii) the Loan
Amount plus Specified Loss is less than or equal to 90% of the market value of
the Property as determined by Beneficiary in its sole discretion.

As used herein, “Earthquake Insurance” means a policy satisfactory to
Beneficiary with a deductible of no greater than 5% of the “Replacement Cost”
(as defined below) and in an amount calculated as follows: (i) the Loan Amount
plus (ii) the Specified Loss minus (iii) 90% of the market value of the Property
as determined by Beneficiary in its sole discretion.

As used herein, “Replacement Cost” means the estimated total cost, determined by
Beneficiary in its sole discretion, to construct all of the improvements as if
the Property were completely unimproved (not including the cost of site work,
utilities and foundation).

As used herein, “Loan Amount” shall mean the total principal amount advanced
under the Note.

As used herein, “Specified Loss” means the Specified Loss Percentage multiplied
by the Replacement Cost.

 

27



--------------------------------------------------------------------------------

As used herein, “Specified Loss Percentage” means an estimate produced by
Beneficiary’s selected software of the earthquake damage to the Property,
expressed as a percentage of Replacement Cost.

Deposits by Grantor. To assure the timely payment of real estate taxes and
special assessments (including personal property taxes, if appropriate),
following the occurrence of an Event of Default, Beneficiary shall thenceforth
have the option to require Grantor to deposit funds with Beneficiary or in an
account satisfactory to Beneficiary, in monthly or other longer periodic
installments in amounts estimated by Beneficiary from time to time sufficient as
necessary to make timely payments of such real estate taxes and special
assessments as they become due. If at any time the funds so held by Beneficiary,
or in such other account, shall be insufficient to pay any of said expenses,
Grantor shall, upon receipt of notice thereof, promptly deposit such additional
funds as may be necessary to remove the deficiency. All funds so deposited shall
be irrevocably appropriated to Beneficiary to be applied to the payment of such
real estate taxes and special assessments and, at the option of Beneficiary
after an Event of Default, the Indebtedness.

Notices. Any notices, demands, requests and consents permitted or required
hereunder or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Grantor by
certified mail or reputable courier service shall be addressed to Grantor at
12200 W. Olympic Boulevard, Suite 200, Los Angeles, CA 90064, Attention:
Corporate Finance, or such other address in the United States of America as
Grantor shall designate in a notice to Beneficiary given in the manner described
herein. Any notice sent to Beneficiary by certified mail or reputable courier
service shall be addressed to The Northwestern Mutual Life Insurance Company to
the attention of the Real Estate Investment Department at 720 East Wisconsin
Avenue, Milwaukee, WI 53202, or at such other addresses as Beneficiary shall
designate in a notice given in the manner described herein. Any notice given to
Beneficiary shall refer to the Loan No. set forth above. Any notice or demand
hereunder shall be deemed given when received. Any notice or demand which is
rejected, the acceptance of delivery of which is refused or which is incapable
of being delivered during normal business hours at the address specified herein
or such other address designated pursuant hereto shall be deemed received as of
the date of attempted delivery.

Modification of Terms. Without affecting the liability of Grantor or any other
person (except any person expressly released in writing) for payment of the
Indebtedness or for performance of any obligation contained herein and without
affecting the rights of Beneficiary with respect to any security not expressly
released in writing, Beneficiary may, at any time and from time to time, either
before or after the maturity of the Note, without notice or consent: (i) release
any person liable for payment of all or any part of the

 

28



--------------------------------------------------------------------------------

Indebtedness or for performance of any obligation; (ii) make any agreement
extending the time or otherwise altering the terms of payment of all or any part
of the Indebtedness, or modifying or waiving any obligation, or subordinating,
modifying or otherwise dealing with the lien or charge hereof; (iii) exercise or
refrain from exercising or waive any right Beneficiary may have; (iv) accept
additional security of any kind; (v) release or otherwise deal with any
property, real or personal, securing the Indebtedness, including all or any part
of the Property.

Exercise of Options. Whenever, by the terms of this instrument, of the Note or
any of the other Loan Documents, Beneficiary is given any option, such option
may be exercised when the right accrues, or at any time thereafter, and no
acceptance by Beneficiary of payment of Indebtedness in default shall constitute
a waiver of any default then existing and continuing or thereafter occurring.

Nature and Succession of Agreements. Each of the provisions, covenants and
agreements contained herein shall inure to the benefit of, and be binding on,
the heirs, executors, administrators, successors, grantees, and assigns of the
parties hereto, respectively, and the term “Beneficiary” shall include the owner
and holder of the Note. The liability of Grantor hereunder shall be joint and
several.

Legal Enforceability. No provision of this instrument, the Note or any other
Loan Documents shall require the payment of interest or other obligation in
excess of the maximum permitted by law. If any such excess payment is provided
for in any Loan Documents or shall be adjudicated to be so provided, the
provisions of this paragraph shall govern and Grantor shall not be obligated to
pay the amount of such interest or other obligation to the extent that it is in
excess of the amount permitted by law.

Limitation of Liability. Notwithstanding any provision contained herein to the
contrary, the personal liability of Grantor shall be limited as provided in the
Note.

Miscellaneous. Time is of the essence in each of the Loan Documents. The
remedies of Beneficiary as provided herein or in any other Loan Document or at
law or in equity shall be cumulative and concurrent, and may be pursued singly,
successively, or together at the sole discretion of Beneficiary, and may be
exercised as often as occasion therefor shall occur; and neither the failure to
exercise any such right or remedy nor any acceptance by Beneficiary of payment
of Indebtedness in default shall in any event be construed as a waiver or
release of any right or remedy. Neither this instrument nor any other Loan
Document may be modified or terminated orally but only by agreement or discharge
in writing and signed by Grantor and Beneficiary. If any of the provisions of
any Loan Document or the application thereof to any persons or circumstances
shall to any extent be invalid or unenforceable, the remainder of such Loan
Document and each of the other Loan Documents, and the application of such
provision or provisions to persons or circumstances other than those as to whom
or which it is held invalid or unenforceable, shall not be affected thereby, and
every provision of each of the Loan Documents shall be valid and enforceable to
the fullest extent permitted by law.

 

29



--------------------------------------------------------------------------------

Waiver of Jury Trial. Grantor hereby waives any right to trial by jury with
respect to any action or proceeding (a) brought by Grantor, Beneficiary or any
other person relating to (i) the obligations secured hereby and/or any
understandings or prior dealings between the parties hereto or (ii) the Loan
Documents or the Environmental Indemnity Agreement, or (b) to which Beneficiary
is a party.

Captions. The captions contained herein are for convenience and reference only
and in no way define, limit or describe the scope or intent of, or in any way
affect this instrument.

Governing Law. This instrument, the interpretation hereof and the rights,
obligations, duties and liabilities hereunder shall be governed and controlled
by the laws of the state in which the Property is located.

Request for Notice. Pursuant to California Government Code Section 27321.5(b),
Grantor hereby requests that a copy of any notice of default and a copy of any
notice of sale given pursuant to this instrument be mailed to Grantor at the
address set forth herein.

IN WITNESS WHEREOF, this instrument has been executed by the Grantor as of the
day and year first above written.

 

KILROY REALTY, L.P.,

a Delaware limited partnership

By:  

Kilroy Realty Corporation,

a Maryland corporation, general partner

  By:   /S/ TYLER H. ROSE   Name:   Tyler H. Rose   Title:  

Executive Vice President and

Chief Financial Officer

  By:   /S/ MICHELLE NGO   Name:   Michelle Ngo   Title:   Vice President and
Treasurer

 

30



--------------------------------------------------------------------------------

STATE OF

   )    )ss.

COUNTY OF LOS ANGELES

   )

On January 25, 2010, before me, James K. Doyle, a Notary Public, personally
appeared Tyler Rose and Michelle Ngo, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal. Signature   /S/ JAMES K. DOYLE       James K.
Doyle  

Name (typed or printed)

My Commission expires:

  1/16/2011    

(Place Notary Seal Above)

 

31



--------------------------------------------------------------------------------

STATE OF

   )    )ss.

COUNTY OF LOS ANGELES

   )

On January 25, 2010, before me, James K. Doyle, a Notary Public, personally
appeared Tyler Rose and Michelle Ngo, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal. Signature   /S/ JAMES K. DOYLE   James K.
Doyle  

Name (typed or printed)

My Commission expires:

  1/16/2011    

(Place Notary Seal Above)

This instrument was prepared by Brenda Stugelmeyer, Attorney, for The
Northwestern Mutual Life Insurance Company, 720 East Wisconsin Avenue,
Milwaukee, WI 53202.

 

32



--------------------------------------------------------------------------------

EXHIBIT “A-1”

(Description of Property – 12390 El Camino Real, San Diego, CA)

PARCEL A:

PARCEL 1 OF PARCEL MAP NO. 18868 IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY ON DECEMBER 21, 2001 AS FILE NO. 2001-0943964.

PARCEL B:

RECIPROCAL EASEMENTS AS SET FORTH IN THAT CERTAIN “GRANT OF EASEMENTS AGREEMENT”
EXECUTED BY AND BETWEEN PARDEE CONSTRUCTION COMPANY AND KILROY REALTY L.P.
RECORDED DECEMBER 29, 1998 AS FILE NO. 1998-0853950 OF OFFICIAL RECORDS, SUBJECT
TO THE TERMS AND CONDITIONS CONTAINED THEREIN.

PARCEL C:

RECIPROCAL EASEMENTS AS SET FORTH IN A DOCUMENT ENTITLED “GRANT OF RECIPROCAL
PARKING AND ACCESS EASEMENTS: EXECUTED BY AND BETWEEN KILROY REALTY L.P., A
DELAWARE LIMITED PARTNERSHIP AND KILROY REALTY PARTNERS, L.P., A DELAWARE
LIMITED PARTNERSHIP, DOING BUSINESS IN THE STATE OF CALIFORNIA AS KILROY REALTY
PARTNERS, I., L.P., RECORDED SEPTEMBER 6, 2001 AS FILE NO. 2001-0639390 OF
OFFICIAL RECORDS, SUBJECT TO THE TERMS AND CONDITIONS AS CONTAINED THEREIN.

ASSESSOR’S PARCEL NUMBER: 307-110-42

 

33



--------------------------------------------------------------------------------

EXHIBIT “A-2”

(Description of Property – 12340 El Camino Real, San Diego, CA)

PARCEL A:

PARCEL 2 OF PARCEL MAP NO. 18868 IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY ON DECEMBER 21, 2001 AS FILE NO. 2001-0943964.

PARCEL B:

RECIPROCAL EASEMENTS AS SET FORTH IN THAT CERTAIN “GRANT OF EASEMENTS AGREEMENT”
EXECUTED BY AND BETWEEN PARDEE CONSTRUCTION COMPANY AND KILROY REALTY L.P.
RECORDED DECEMBER 29, 1998 AS FILE NO. 1998-0853950 OF OFFICIAL RECORDS, SUBJECT
TO THE TERMS AND CONDITIONS CONTAINED THEREIN.

PARCEL C:

RECIPROCAL EASEMENTS AS SET FORTH IN A DOCUMENT ENTITLED “GRANT OF RECIPROCAL
PARKING AND ACCESS EASEMENTS: EXECUTED BY AND BETWEEN KILROY REALTY L.P., A
DELAWARE LIMITED PARTNERSHIP AND KILROY REALTY PARTNERS, L.P., A DELAWARE
LIMITED PARTNERSHIP, DOING BUSINESS IN THE STATE OF CALIFORNIA AS KILROY REALTY
PARTNERS, I., L.P., RECORDED SEPTEMBER 6, 2001 AS FILE NO. 2001-0639390 OF
OFFICIAL RECORDS, SUBJECT TO THE TERMS AND CONDITIONS AS CONTAINED THEREIN.

ASSESSOR’S PARCEL NUMBER: 307-110-43

 

34



--------------------------------------------------------------------------------

EXHIBIT “A-3”

(Description of Property – 4690 Executive, San Diego, CA)

PARCEL A:

PARCEL 1 OF PARCEL MAP NO. 18159, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY ON DECEMBER 4, 1998.

PARCEL B:

AN EASEMENT FOR ACCESS OVER PARCEL 2 OF PARCEL MAP NO. 18159, IN THE CITY OF SAN
DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED
IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY ON DECEMBER 4, 1998 AS
DESCRIBED IN THE RECIPROCAL GRANT OF EASEMENTS RECORDED JULY 23, 1999 AS
INSTRUMENT NO. 1999-0511150 OF OFFICIAL RECORDS.

ASSESSOR’S PARCEL NUMBER: 345-012-11

 

35



--------------------------------------------------------------------------------

EXHIBIT “A-4”

(Description of Los Angeles County Property

909 and 999 Sepulveda, El Segundo, CA)

THAT PORTION OF LOT 1 OF MAP OF C.C. HUNT’S SUBDIVISION IN SECTION 12, TOWNSHIP
3 SOUTH, RANGE 15 WEST, IN THE RANCHO SAUSAL REDONDO, IN THE CITY OF EL SEGUNDO,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 36 PAGE
36 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEASTERLY CORNER OF SAID LOT 1; THENCE ALONG THE NORTHERLY
LINE OF SAID LOT, NORTH 89 DEGREES 59 MINUTES 08 SECONDS WEST 62.39 FEET TO THE
TRUE POINT OF BEGINNING; THENCE ALONG THE WESTERLY LINE OF THE LAND DESIGNATED
AS PARCEL 1 IN THE FINAL DECREE OF CONDEMNATION, CASE NO. 357580, A CERTIFIED
COPY THEREOF BEING RECORDED IN BOOK 13174 PAGE 92, OFFICIAL RECORDS OF SAID
COUNTY, SOUTH 42 DEGREES 49 MINUTES 10 SECONDS EAST 54.55 FEET AND SOUTH 4
DEGREES 21 MINUTES 15 SECONDS WEST 592.00 FEET TO A POINT IN THE SOUTHERLY LINE
OF SAID LOT 1, DISTANT ALONG SAID SOUTHERLY LINE NORTH 89 DEGREES 59 MINUTES 03
SECONDS WEST 70.00 FEET FROM THE SOUTHEASTERLY CORNER OF SAID LOT; THENCE ALONG
SAID LAST MENTIONED SOUTHERLY LINE NORTH 89 DEGREES 59 MINUTES 03 SECONDS WEST
255.88 FEET TO A POINT IN THE SOUTHERLY LINE OF SAID LOT 1, THAT IS DISTANT
THEREON SOUTH 89 DEGREES 59 MINUTES 03 SECONDS EAST 700.00 FEET FROM THE
SOUTHERLY PROLONGATION OF THE MOST EASTERLY LINE OF TRACT 15455, AS PER MAP
RECORDED IN BOOK 336 PAGES 42 AND 43 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY; THENCE PARALLEL WITH THE MOST EASTERLY LINE OF SAID
TRACT 15455, AND ITS PROLONGATION, NORTH 0 DEGREES 00 MINUTES 48 SECONDS EAST
630.38 FEET TO THE NORTHERLY LINE OF SAID LOT 1; THENCE ALONG SAID LAST
MENTIONED NORTHERLY LINE SOUTH 89 DEGREES 59 MINUTES 08 SECONDS EAST 263.61 FEET
TO THE POINT OF BEGINNING.

ASSESSOR’S PARCEL NO. 4139-009-017

 

36



--------------------------------------------------------------------------------

Exhibit “B”

Initial Project Allocated Loan Amounts & Percentages

 

Property Address

   Allocated Loan
Amount    % of Loan  

909 Sepulveda

   $ 27,170,000    38.3 % 

999 Sepulveda

   $ 11,840,000    16.7 % 

12340 El Camino

   $ 14,690,000    20.7 % 

12390 El Camino

   $ 11,750,000    16.5 % 

4690 Executive

   $ 5,550,000    7.8 %               

TOTAL

   $ 71,000,000    100.0 %               

 

37



--------------------------------------------------------------------------------

California      Loan No. 338314   PROMISSORY NOTE        

$71,000,000.00

     Dated as of January 26, 2010

For value received, the undersigned, herein called “Borrower,” promises to pay
to the order of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation, who, together with any subsequent holder of this note (hereinafter,
the “Note”), is hereinafter referred to as “Lender”, at 720 E. Wisconsin Avenue,
Milwaukee, WI 53202 or at such other place as Lender shall designate in writing,
in coin or currency which, at the time or times of payment, is legal tender for
public and private debts in the United States, the principal sum of SEVENTY-ONE
MILLION DOLLARS or so much thereof as shall have been advanced from time to time
plus interest on the outstanding principal balance from and after the date
advanced at the rate and payable as follows:

Interest shall accrue from the date of advance until payment in full at the rate
of six and fifty-one hundredths percent (6.51%) per annum (the “Interest Rate”).

Accrued interest only on the amount advanced shall be paid on the first day of
the month following the date of advance (“Amortization Period Commencement
Date”). On the first day of the following month and on the first day of each
month thereafter until maturity, installments of principal and interest shall be
paid in the amount of $449,236.00.

Interest will be calculated assuming each month contains thirty (30) days and
each calendar year contains three hundred sixty (360) days. In the event of a
partial month, however, interest for such partial month will be calculated based
on the actual number of days the principal balance of this Note is outstanding
in the month and the actual number of days in the calendar year.

Payments shall be made directly to Lender by electronic transfer of funds using
the Automated Clearing House System. All installments shall be applied first in
payment of interest, calculated monthly on the unpaid principal balance, and the
remainder of each installment shall be applied in payment of principal. The
entire unpaid principal balance plus accrued interest thereon shall be due and
payable on February 1, 2017 (the “Maturity Date”).

Provided Lender has no further obligation to advance principal under this Note
to Borrower, Borrower shall have the right, upon not less than ten (10) business
days prior written notice, beginning on the date of advance of paying this Note
in full with a prepayment fee. Borrower’s failure to prepay within twenty
(20) business days of the date

 

1



--------------------------------------------------------------------------------

of Borrower’s written notice of prepayment shall be deemed a withdrawal of
Borrower’s notice of prepayment, and Borrower shall be required to submit
another written notice of prepayment pursuant to the terms and conditions set
forth in this Note if Borrower thereafter elects to prepay this Note. This
prepayment fee represents consideration to Lender for loss of yield and
reinvestment costs. The prepayment fee shall be the greater of Yield Maintenance
or one percent (1.0%) of the outstanding principal balance of this Note.

“Yield Maintenance” means the amount, if any, by which

 

  (i) the present value of the Then Remaining Payments (as hereinafter defined)
calculated using a periodic discount rate (corresponding to the payment
frequency under this Note) which, when compounded for such number of payment
periods in a year, equals the linearly interpolated per annum effective yield of
the two (2) Most Recently Auctioned United States Treasury Obligations (as
hereinafter defined) having maturity dates most nearly equivalent to the Average
Life Date (as hereinafter defined) as reported by The Wall Street Journal
(“WSJ”) dated one (1) business day prior to the date of prepayment (except that
the WSJ Weekend Edition shall be used in lieu of the Monday WSJ provided the
previous business day’s Treasury yields are published therein); exceeds

 

  (ii) the outstanding principal balance of this Note (exclusive of all accrued
interest).

If such United States Treasury obligation yields shall not be reported as of
such time or the yields reported as of such time shall not be ascertainable,
then the periodic discount rate shall be equal to the linearly interpolated per
annum effective yield of the two (2) Treasury Constant Maturity Series yields
having maturity dates most nearly equivalent to the remaining Average Life of
the remaining principal balance of the Indebtedness (as hereinafter defined)
reported, for the latest day for which such yields shall have been so reported,
as of one (1) business day preceding the prepayment date, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded United States Treasury obligations.

“Average Life” means the weighted-average time for the return of the
then-remaining principal balance of the Indebtedness as of the date of
prepayment.

“Average Life Date” means the date which is the Average Life from the date of
prepayment.

“Most Recently Auctioned United States Treasury Obligations” means the U.S.
Treasury bonds, notes and bills with maturities of 30 years, 10 years, 5 years,
2 years and 1 year which, as of the date the prepayment fee is calculated, were
most recently auctioned by the United States Treasury.

 

2



--------------------------------------------------------------------------------

“Then Remaining Payments” means payments in such amounts and at such times as
would have been payable subsequent to the date of such prepayment in accordance
with the terms of this Note.

Upon the occurrence of an Event of Default (as defined in the Lien Instrument)
followed by the acceleration of the whole indebtedness evidenced by this Note,
the payment of such indebtedness will constitute an evasion of the prepayment
terms hereunder and be deemed to be a voluntary prepayment hereof and such
payment will, therefore, to the extent not prohibited by law, include the
prepayment fee required under the prepayment in full right recited above.

In the event of a partial prepayment of this Note for any reason contemplated in
the Loan Documents (as defined in the Lien Instrument), the prepayment fee, if
required, shall be an amount equal to the prepayment fee if this Note were
prepaid in full, multiplied by a fraction, the numerator of which shall be the
principal amount prepaid and the denominator of which shall be the outstanding
principal balance of this Note immediately preceding the partial prepayment
date.

Notwithstanding the above, this Note may be prepaid in full at any time, without
a prepayment fee, during the last sixty (60) days of the term of this Note.

By signing immediately below, Borrower hereby acknowledges the provisions of
this Note relating to prepayments of the indebtedness evidenced by this Note and
the application of these provisions to prepayments on acceleration of the
indebtedness hereunder. Specifically, but without limiting the generality of the
foregoing, Borrower has separately signed below in compliance with the
provisions of California Civil Code Section 2954.10, to the extent applicable to
Borrower. Borrower hereby acknowledges that this waiver is supported by evidence
of a course of conduct by Lender of individual weight given to the consideration
in the loan transaction evidenced by this Note for the waiver and agreement of
Borrower contained herein.

(remainder of page intentionally left blank)

 

3



--------------------------------------------------------------------------------

Acknowledgment by Borrower of Prepayment Provisions.

SIGNATURE OF BORROWER:

 

KILROY REALTY, L.P.,

a Delaware limited partnership

By:  

Kilroy Realty Corporation,

a Maryland corporation, its general partner

By:   /S/ TYLER H. ROSE Name:   Tyler H. Rose Title:   Executive Vice President
and Chief Financial Officer By:   /S/ MICHELLE NGO Name:   Michelle Ngo Title:  
Vice President and Treasurer

Borrower acknowledges and agrees that the Interest Rate hereunder shall be
increased if certain financial statements and other reports are not furnished to
Lender, all as described in more detail in the provision of the Lien Instrument
entitled “Financial Statements”.

 

4



--------------------------------------------------------------------------------

This Note is secured by:

(i) certain property (the “San Diego Property”) in the City of San Diego, County
of San Diego, State of California, and certain property (the “El Segundo
Property”) in the City of El Segundo, County of Los Angeles, State of California
described in a Deed of Trust and Security Agreement of even date herewith (the
“Lien Instrument”) executed by KILROY REALTY, L.P., a Delaware limited
partnership, to THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, as Trustee for
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY.

The El Segundo Property and the San Diego Property shall collectively be
referred to as the “Property”.

Upon the occurrence of an Event of Default (as defined in the Lien Instrument),
the whole unpaid principal hereof and accrued interest shall, at the option of
Lender, to be exercised at any time thereafter, become due and payable at once
without notice, notice of the exercise of, and the intent to exercise, such
option being hereby expressly waived.

All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the real or collateral
security or any part thereof may be released by Lender, without in any way
modifying, altering, releasing, affecting, or limiting their respective
liability or the lien of the Lien Instrument; and agree to pay reasonable
attorneys’ fees and expenses of collection in case this Note is placed in the
hands of an attorney for collection or suit is brought hereon and any attorneys’
fees and expenses incurred by Lender to enforce or preserve its rights under any
of the Loan Documents in any bankruptcy or insolvency proceeding.

All amounts due Lender including principal and, to the extent permitted by
applicable law, interest not paid when due (without regard to any notice and/or
cure provisions contained in any of the Loan Documents), other than principal
becoming due by reason of acceleration by Lender of the unpaid balance of this
Note, shall bear interest from the due date thereof until paid at the Default
Rate. “Default Rate” means the lower of a rate equal to the interest rate in
effect at the time of the default as herein provided plus 5% per annum or the
maximum rate permitted by law.

No provision of this Note shall require the payment or permit the collection of
interest, including any fees paid which are construed under applicable law to be
interest, in excess of the maximum permitted by law. If any such excess interest
is collected or herein provided for, or shall be adjudicated to have been
collected or be so provided for herein, the provisions of this paragraph shall
govern, and Borrower shall not be obligated to pay the amount of such interest
to the extent that it is in excess of the amount permitted by law. Any such
excess collected shall, at the option of Lender, unless otherwise required by
applicable law, be immediately refunded to Borrower or credited on the principal
of this Note immediately upon Lender’s awareness of the collection of such
excess.

 

5



--------------------------------------------------------------------------------

Nothing herein contained shall limit the rights of Lender under California Code
of Civil Procedure Section 726.5 or under any other statute, case or other law
which gives Lender the right to waive its lien against environmentally impaired
property and pursue the rights of an unsecured creditor or otherwise obtain a
money judgment against Borrower.

Notwithstanding any provision contained herein or in the Lien Instrument to the
contrary, if Lender shall take action to enforce the collection of the
indebtedness evidenced hereby or secured by the Lien Instrument (collectively,
the “Indebtedness”), its recourse shall, except as provided below, be limited to
the Property or the proceeds from the sale of the Property and the proceeds
realized by Lender in exercising its rights and remedies (i) under the Absolute
Assignment (as defined in the Lien Instrument), (ii) under the Guarantee of
Recourse Obligations of even date herewith executed by Kilroy Realty
Corporation, a Maryland corporation, for the benefit of Lender and under other
separate guarantees, if any, and (iii) in any other collateral securing the
Indebtedness. If such proceeds are insufficient to pay the Indebtedness, Lender
will never institute any action, suit, claim or demand in law or in equity
against Borrower for or on account of such deficiency; provided, however, that
the provisions contained in this paragraph

 

  (i) shall not in any way affect or impair the validity or enforceability of
the Indebtedness or the Lien Instrument; and

 

  (ii) shall not prevent Lender from seeking and obtaining a judgment against
Borrower, and Borrower shall be personally liable, for the Recourse Obligations.

“Recourse Obligations” means

(a) rents and other income from the Property received by Borrower or those
acting on behalf of Borrower from and after the date of any default under the
Loan Documents remaining uncured prior to the Conveyance Date (as hereinafter
defined), which rents and other income have not been applied to the payment of
principal and interest on or other obligations owed to the Lender with respect
to the Loan Documents or to reasonable operating expenses of the Property;

(b) amounts necessary to repair any damage to the Property caused by the willful
misconduct or gross negligence of Borrower or those acting on behalf of
Borrower;

 

6



--------------------------------------------------------------------------------

(c) insurance loss proceeds and Condemnation Proceeds (as defined in the Lien
Instrument) released to Borrower but not applied in accordance with any
agreement between Borrower and Lender as to their application;

(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required in accordance with any agreement
between Borrower and Lender;

(e) damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or any other person or entity
acting on behalf of Borrower;

(f) amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Indebtedness until
the Conveyance Date, which amounts are necessary to pay real estate taxes,
special assessments and insurance premiums with respect to the Property (to the
extent not previously deposited with Lender by Borrower pursuant to the
provisions of the Lien Instrument following the caption entitled “Deposits by
Grantor”), and amounts required to fulfill Borrower’s obligations as lessor
under any leases of the Property, in each case, either paid by Lender and not
reimbursed prior to, or remaining due or delinquent on the Conveyance Date;

(g) all security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lender, and all advance rents collected by Borrower, any agent of Borrower or
any predecessor of Borrower and not applied in accordance with the leases of the
Property or delivered to Lender;

(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of any of the
provisions of the Lien Instrument following the caption entitled “Prohibition on
Transfer/One-Time Transfer”, and

(i) in the event Borrower elects not to carry Earthquake Insurance on the
parking garage located on the El Segundo Land, as defined in the Lien
Instrument, as required in the provision of the Lien Instrument entitled
“Earthquake”, an amount equal to any damage to such parking garage resulting
from an earthquake, less any insurance loss proceeds related to any damage to
such parking garage applied in repayment of the Indebtedness in accordance with
the Deed of Trust or toward restoration of such parking garage;

(j) reasonable attorneys’ fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (a) though
(i) above.

 

7



--------------------------------------------------------------------------------

“Conveyance Date” means the first to occur of: (i) the later of (a) the date on
which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument or (b) the date on which Borrower’s statutory
right of redemption shall expire or be waived, (ii) a Valid Tender Date or
(iii) the date of the conveyance of the Property to Lender in lieu of
foreclosure.

“Review Period” means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter or (ii) the date of acceptance of the
Tender by Lender or Lender’s designee.

“Tender” means the tender by Borrower of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lender or
Lender’s designee and (ii) a special warranty or bargain and sale deed conveying
good and marketable title to the Property to Lender or Lender’s designee,
subject to no liens or encumbrances subordinate to the lien securing the
Indebtedness not previously approved in writing by Lender.

“Valid Tender” means (i) a Tender and (ii) the passage of the Review Period,
during which period, Borrower shall not create any consensual liens on the
Property and Borrower shall not be or become a debtor in any bankruptcy
proceeding or the subject of any other insolvency proceeding (other than a
bankruptcy or other insolvency proceeding commenced by Lender or any of its
affiliates).

“Valid Tender Date” means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.

Lender or Lender’s designee shall have the Review Period to accept or reject a
Tender to enable Lender or Lender’s designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lender’s or Lender’s
designee’s option, the deed and lease assignment shall be deposited into an
escrow during the Review Period.

If Lender or Lender’s designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.

This Note, the interpretation hereof and the rights, obligations, duties and
liabilities hereunder shall be governed and controlled by the laws of the State
of California.

 

8



--------------------------------------------------------------------------------

KILROY REALTY, L.P.,

a Delaware limited partnership

By:  

Kilroy Realty Corporation,

a Maryland corporation, general partner

By:   /S/ TYLER H. ROSE Name:   Tyler H. Rose Title:   Executive Vice President
and Chief Financial Officer By:   /S/ MICHELLE NGO Name:   Michelle Ngo Title:  
Vice President and Treasurer

 

9



--------------------------------------------------------------------------------

Loan No. 338314

GUARANTEE OF RECOURSE OBLIGATIONS

(Single Guarantor)

In consideration of the benefits which the undersigned (herein called
“Guarantor”) will receive as a result of The Northwestern Mutual Life Insurance
Company (“Lender”) making the above-numbered loan to Kilroy Realty, L.P., a
Delaware limited partnership, (“Borrower”), evidenced by a Promissory Note (the
“Note”) of even date herewith in the original principal amount of $71,000,000.00
and secured by a Deed of Trust and Security Agreement (the “Lien Instrument”)
covering property in the City of El Segundo, County of Los Angeles, State of
California, and property in the City of San Diego, County of San Diego, State of
California (the “Property”), and as an inducement required by Lender to fund
said loan, Guarantor has agreed to guarantee:

 

  (A) The Recourse Obligations (as such term is defined in paragraph 9 hereof);
and

 

  (B) Following the occurrence of a Triggering Event (as such term is defined in
paragraph 9 hereof), the payment of the Note and all amounts at any time owed to
Lender under the other Loan Documents (as hereinafter defined) and the
performance of all terms, covenants and conditions in the Loan Documents.

1. Therefore, for value received, Guarantor hereby, unconditionally and
irrevocably, guarantees to Lender and its successors and assigns the full,
prompt and faithful payment of all of the Recourse Obligations,
(i) notwithstanding any invalidity of, or defect or deficiency in any Loan
Documents, (ii) notwithstanding the fact that Borrower may have no personal
liability for all or a portion of the Indebtedness (as hereinafter defined) and
Lender’s recourse against Borrower and Borrower’s assets may be limited, and
(iii) notwithstanding any act, omission or thing which might otherwise operate
as a legal or equitable discharge of Guarantor. Guarantor shall, within five
business days from the date notice is given to Guarantor that any of the
Recourse Obligations is due and owing, pay such Recourse Obligation.

“Loan Documents” means the Note, the Lien Instrument, that certain Loan
Application dated November 30, 2009 from Borrower to Lender and that certain
acceptance letter issued by Lender dated December 14, 2009 (together, the
“Commitment”), that certain Absolute Assignment of Leases and Rents of even date
herewith between Borrower and Lender (the “Absolute Assignment”), that certain
Certification of Borrower of even date herewith, that certain Limited
Partnership Supplement dated contemporaneously herewith, any other supplements
and authorizations required by Lender, and all other instruments and documents
(as the same may be amended from time to time) executed by Borrower and
delivered to Lender in connection with, or as security for, the indebtedness
evidenced by the Note, except any separate environmental indemnity agreement.

 

1



--------------------------------------------------------------------------------

2. In addition, for value received, Guarantor hereby, unconditionally and
irrevocably, guarantees to Lender and its successors and assigns the full,
prompt and faithful payment of the full amount of the principal, interest and
any other sums due or to become due under the Loan Documents (the
“Indebtedness”) upon and following the occurrence of a Triggering Event, it
being the intention hereof that, following the occurrence of a Triggering Event,
Guarantor shall remain liable until the Indebtedness shall be fully paid,
(i) notwithstanding any invalidity of, or defect or deficiency in any Loan
Document, (ii) notwithstanding the fact that Borrower may have no personal
liability for all or a portion of the Indebtedness and Lender’s recourse against
Borrower and Borrower’s assets may be limited, and (iii) notwithstanding any
act, omission or thing which might otherwise operate as a legal or equitable
discharge of Guarantor.

Following the occurrence of a Triggering Event, Guarantor shall, within five
business days from the date a notice is given to Guarantor that an Event of
Default (as defined in the Lien Instrument) has occurred and is continuing, cure
such Event of Default. If any Event of Default shall not be cured by Guarantor
within said five business day period, Lender may, at its option, accelerate the
Indebtedness (if operation of a stay under the federal bankruptcy code or under
any other state or federal bankruptcy, insolvency or similar proceeding,
prohibits or delays acceleration of the Indebtedness as to Borrower, Guarantor
agrees that Guarantor’s obligations hereunder shall not be postponed or reduced)
and, within five business days from the date a written demand from Lender is
given to Guarantor, Guarantor shall cure all Events of Default and pay all of
the Indebtedness, whether or not acceleration of the Indebtedness has occurred
as to Borrower.

3. Any obligations not paid when due hereunder shall bear interest from the date
due until paid at the Default Rate (as defined in the Note). Guarantor hereby
waives absolutely and irrevocably, until the Indebtedness shall have been paid
in full, any right of subrogation whatsoever to Lender’s claims against Borrower
and any right of indemnity, reimbursement or contribution from Borrower with
respect to any payment made or performance undertaken by Guarantor pursuant
hereto. If Borrower shall become a debtor under the federal bankruptcy code or
the subject of any other state or federal bankruptcy, insolvency or similar
proceeding, neither the operation of a stay nor the discharge of the
Indebtedness thereunder shall affect the liability of Guarantor hereunder.

4. Without limiting or lessening the liability of Guarantor under this
Guarantee, Lender may, without notice to Guarantor:

 

  (A) Grant extensions of time or any other indulgences on the Indebtedness;

 

2



--------------------------------------------------------------------------------

  (B) Take, give up, modify, vary, exchange, renew or abstain from perfecting or
taking advantage of any security for the Indebtedness; and

 

  (C) Accept or make compositions or other arrangements with Borrower, realize
on any security, and otherwise deal with Borrower, other parties and any
security as Lender may deem expedient.

5. This Guarantee shall be a continuing guarantee, shall not be revoked by
death, shall inure to the benefit of, and be enforceable by, any subsequent
holder of the Note and the Lien Instrument and shall be binding upon, and
enforceable against, Guarantor and Guarantor’s heirs, legal representatives,
successors and assigns.

6. All additional demands, presentments, notices of protest and dishonor, and
notices of every kind and nature, including those of any action or no action on
the part of Borrower, Lender or Guarantor, are expressly waived by Guarantor.
This is a guarantee of payment and not of collection. Guarantor hereby waives
the right to require Lender to proceed against Borrower or any other party, or
to proceed against or apply any security it may hold, waives the right to
require Lender to pursue any other remedy for the benefit of Guarantor and
agrees that Lender may proceed against Guarantor without taking any action
against any other party and without proceeding against or applying any security
it may hold. Lender may, at its election, foreclose upon any security held by it
in one or more judicial or non-judicial sales, whether or not every aspect of
such sale is commercially reasonable, without affecting or impairing the
liability of Guarantor, except to the extent the Indebtedness shall have been
paid. Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure of the Lien Instrument, has destroyed the Guarantor’s rights of
subrogation and reimbursement against Borrower by the operation of Section 580d
of the California Code of Civil Procedure or otherwise. Guarantor waives all
rights and defenses that Guarantor may have because Borrower’s debt is secured
by real property. This means, among other things, that (i) Lender may collect
from the Guarantor without first foreclosing on any real or personal collateral
pledged by Borrower, and (ii) if Lender forecloses on any real property
collateral pledged by Borrower: (A) the amount of the debt may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price, and (B) Lender may collect
from Guarantor even if Lender, by foreclosing on the real property collateral,
has destroyed any right Guarantor may have to collect from Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because Borrower’s debt is secured by real property. These rights and
defenses waived by Guarantor include, but are not limited to, any rights or
defenses based upon Sections 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Without limiting the foregoing, Guarantor hereby waives any and
all benefits that might otherwise be available to Guarantor under California
Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2849, 2850, 2899 and 3433.

 

3



--------------------------------------------------------------------------------

7. Guarantor agrees to pay reasonable attorneys’ fees and all other actual and
reasonable out-of-pocket costs and expenses which may be incurred by Lender in
the enforcement of this Guarantee.

8. Any notices, demands, requests and consents permitted or required hereunder
or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Guarantor by
certified mail or reputable courier service shall be addressed to Guarantor at
the address set forth opposite Guarantor’s name below or such other address in
the United States of America as Guarantor shall designate in a notice to Lender
given in the manner described herein. Any notice sent to Lender by certified
mail or reputable courier service shall be addressed to The Northwestern Mutual
Life Insurance Company to the attention of the Real Estate Investment Department
at 720 East Wisconsin Avenue, Milwaukee, WI 53202 or at such other addresses as
Lender shall designate in a notice given in the manner described herein. Any
notice given to Lender shall refer to the Loan No. set forth above. Any notice
or demand hereunder shall be deemed given when received. Any notice or demand
which is rejected, the acceptance of delivery of which is refused or which is
incapable of being delivered during normal business hours at the address
specified herein or such other address designated pursuant hereto shall be
deemed received as of the date of attempted delivery.

9. The following terms shall be defined as set forth below:

“Recourse Obligations” means the following:

 

  (A) Rents and other income from the Property received by Borrower or those
acting on behalf of Borrower after any default under the Loan Documents
remaining uncured prior to the Conveyance Date (as hereinafter defined), which
rents and other income have not been applied to the payment of principal and
interest on the Note or other obligations owed to the Lender with respect to the
Loan Documents or to reasonable operating expenses of the Property;

 

  (B) Amounts necessary to repair damage to the Property caused by willful
misconduct or gross negligence of Borrower or those acting on behalf of
Borrower;

 

4



--------------------------------------------------------------------------------

  (C) Insurance loss proceeds and Condemnation Proceeds (as defined in the Lien
Instrument) released to Borrower but not applied in accordance with any
agreement between Borrower and Lender as to their application;

 

  (D) The amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required in accordance with any agreement
between Borrower and Lender;

 

  (E) Damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or any other person or entity
acting on behalf of Borrower;

 

  (F) Amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Note until the
Conveyance Date, which amounts are necessary to pay real estate taxes, special
assessments and insurance premiums with respect to the Property (to the extent
not previously deposited with Lender pursuant to the provisions of the Lien
Instrument following the caption entitled “Deposits by Grantor”), and amounts
required to fulfill Borrower’s obligations as lessor under any leases of the
Property, in each case, either paid by Lender and not reimbursed prior to, or
remaining due or delinquent on, the Conveyance Date;

 

  (G) All security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lender, and all advance rents collected by Borrower, any agent of Borrower or
any predecessor of Borrower and not applied in accordance with the leases of the
Property or delivered to Lender;

 

  (H) in the event Borrower elects not to carry Earthquake Insurance on the
parking garage located on the El Segundo Land, as defined in the Lien
Instrument, as required in the provision of the Lien Instrument entitled
“Earthquake”, an amount equal to any damage to such parking garage resulting
from an earthquake, less any insurance loss proceeds related to any damage to
such parking garage applied in repayment of the Indebtedness in accordance with
the Deed of Trust or toward restoration of such parking garage

 

  (I) Reasonable attorneys’ fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (A) through
(H) above.

“Conveyance Date” means the first to occur of: (i) the later of (a) the date on
which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument or (b) the date on which Borrower’s statutory
right of redemption shall expire or be waived, (ii) a Valid Tender Date or
(iii) the date of the conveyance of the Property to Lender in lieu of
foreclosure.

 

5



--------------------------------------------------------------------------------

“Review Period” means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter or (ii) the date of acceptance of the
Tender by Lender or Lender’s designee.

“Tender” means the tender by Borrower of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lender or
Lender’s designee and (ii) a special warranty or bargain and sale deed conveying
good and marketable title to the Property to Lender or Lender’s designee,
subject to no liens or encumbrances subordinate to the lien securing the
Indebtedness not previously approved in writing by Lender.

“Valid Tender” means (i) a Tender and (ii) the passage of the Review Period,
during which period, Borrower shall not create any consensual liens on the
Property or become a debtor in any bankruptcy proceeding or the subject of any
other insolvency proceeding (other than a bankruptcy or other insolvency
proceeding commenced by Lender or any of its affiliates).

“Valid Tender Date” means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.

Lender or Lender’s designee shall have the Review Period to accept or reject a
Tender to enable Lender or Lender’s designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lender’s or Lender’s
designee’s option, the deed and lease assignment shall be deposited into an
escrow during the Review Period.

If Lender or Lender’s designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.

“Triggering Event” means any of the following:

 

  (A) A violation of any provision of the Lien Instrument following the caption
entitled “Prohibition on Transfer/One-Time Transfer”;

 

  (B) The filing by Borrower of a voluntary petition for relief under the
federal bankruptcy code;

 

  (C) The filing of an involuntary petition against Borrower under the federal
bankruptcy code which shall remain undismissed for a period of one hundred
twenty (120) days; or

 

6



--------------------------------------------------------------------------------

  (D) Borrower shall become the subject of any liquidation, receivership or
other similar proceedings and, if such proceeding is involuntary, shall remain
undismissed for a period of one hundred twenty (120) days.

10. This Guarantee shall be governed by and construed in all respects in
accordance with the laws of the State of California without regard to any
conflict of law principles. With respect to any action, lawsuit or other legal
proceeding concerning any dispute arising under or related to this Guarantee,
Guarantor hereby irrevocably consents to the jurisdiction of the courts located
in the State of California and irrevocably waives any defense of improper venue,
forum nonconveniens or lack of personal jurisdiction in any such action, lawsuit
or other legal proceeding brought in any court located in the State of
California. Nothing contained herein shall affect the rights of Lender to
commence an action, lawsuit or other legal proceeding against Guarantor in any
other jurisdiction.

Executed as of the 26th day of January, 2010.

 

Mailing Addresses:     KILROY REALTY CORPORATION, 12200 West Olympic Blvd.     a
Maryland corporation Suite 200     Los Angeles, CA 90064     By:   /S/ TYLER H.
ROSE     Name:   Tyler H. Rose     Title:   Executive Vice President and Chief
Financial Officer     By:   /S/ MICHELLE NGO     Name:   Michelle Ngo     Title:
  Vice President and Treasurer

 

7